Case 1:19-cr-00678-AT Document 40 Filed 06/26/2=
USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
Myers & Galiardo,LLP DOC #:

a Chrysler Building DATE FILED: _ 6/26/2020

405 Lexington Ave. 64% FI. —_ ,
! New York, NY 10174 Fax: 212-986-6250

  

 

BY ECF

Hon. Analisa Torres June 26, 2020
Daniel Patrick Moynihan

United States Courthouse

500 Pearl Street

New York, NY 10007

US v. Latesha Mills $1 19 Cr 678 (AT)

Your Honor:

First and foremost I hope all parties are doing well through this very trying
time in our nation’s history.

I write on behalf of my client Latesha Mills who requests that her sentencing,
slated for July 8, 2020, be adjourned for at least 30 days to see if we have moved to a
different Phase under the pandemic openings. I understand the CARES Act
requires a special finding by the Court should a request to actually go forward with
the sentencing be made. In unique circumstances the sentencing should not be
delayed if serious harm to the interest of justice would occur. Ms. Mills is not
incarcerated nor are there any unique reasons we should not adjourn. Additionally,
my client wishes to be physically present at her sentencing.

I ask that the sentencing be adjourned for at least 30 days to see if the courts
have opened up for personal appearances. I will add that my sentencing memo is
completed and can be filed at any time so at the very least we have completed
certain task within our case, otherwise, I will assume my brief would be filed a week
before the next sentencing date.

I have conferred with the Government and they have no objection to the
adjournment.
GRANTED. The sentencing set for July 8, 2020 is ADJOURNED to
August 26, 2020, at 12:00 p.m. Defendant's sentencing submission is
due two weeks prior to sentencing, and the Government's submission is
due one week prior to sentencing. The parties may seek an additional
adjournment if circumstances do not permit an in-person sentencing.

SO ORDERED. OO}

Dated: June 26, 2020 ANALISA TORRES
New York, New York United States District Judge
